Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

DETAILED ACTION
This is a Non-Final Action responsive to communications:  The instant application (i.e., 17/694,251) filed 03/14/2022, which is a broadening reissue of application 12/240,761 (U.S. Patent No. 9,165,302 B2, published 10/20/2015).  The instant application is also a continuation of reissue application 15/789,079 (U.S. Patent No. RE49051, published 04/26/2022).

Claims 1-13 were initially pending in the application.  A preliminary amendment to the claims was filed concurrently with the application on 03/14/2022.  By way of the preliminary amendment to the claims, claims 1, 3, 4, 6, 7, 9, 10, and 13 have been amended and new claims 14-21 were added.  Said preliminary amendment to the claims has been entered and made of record.  Therefore, claims 1-21 are currently pending in the application.  Claims 1, 7, and 13 are independent claims.

A preliminary amendment to the specification was also filed concurrently with the application on 03/14/2022.  Said preliminary amendment to the specification has been entered and made of record.  

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,165,302 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Objections
Claims 12 and 21 are objected to because of the following informalities:
Dependent claim 12 recites “at least partially overlying the web page elements in semi-transparent on the first image.”  For proper claim clarity (antecedent basis), claim 12 should be amended (similar to dependent claim 6) to state “at least partially overlaying the web page elements in semi-transparent form on the first image” (emphasis added).
Dependent claim 21 recites “in response to detecting that the indicator is positioned a first point” but should at least be amended (similar to independent claim 1) to state “in response to detecting that the indicator is positioned at a first point” (emphasis added).
Appropriate correction is required.

Specification
The preliminary amendment to the specification is objected to because it does not comply with 37 CFR 1.173(d)(2) which at least requires, “The matter to be added by reissue must be underlined” (e.g., see: MPEP 1453(I): “Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application”).
Additionally, the preliminary amendment to the specification does not fully comply with 37 CFR 1.177(a), which at least requires, “If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date (see: MPEP 1451(I)).  The “CROSS-REFERENCE TO RELATED APPLICATIONS” section added by the preliminary amendment to the specification fails to meet the notice requirements set forth in 37 CFR 1.177(a).  As noted in MPEP 1451(I), an example of the suggested language to be inserted is as follows: “Notice: More than one reissue application has been filed for the reissue of Patent No. 9,999,999. The reissue applications are application numbers 09/999,994 (the present application), 09/999,995, and 09/999,998, all of which are divisional reissues of Patent No. 9,999,999.”
Appropriate correction is required.


Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.02.  The Examiner notes that where a continuation reissue application is filed with a copy of the assignee consent from the parent reissue application, and the parent reissue application is not to be abandoned, the copy of the consent should not be accepted.  In the instant case, the consent of assignee filed on 03/14/2022 appears to be a copy from parent reissue application 15/789,079 (U.S. Patent No. RE49051) and therefore said consent of assignee is ineffective (see: MPEP 1410.02(I) & 1451(II)(A)).
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Non-Final Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Representative independent claims 1, 7, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1, 7, and 13, respectively, of U.S. Patent No. RE49051.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, and 13 of U.S. Patent No. RE49051 contain every element of representative independent claims 1, 7, and 13 of the instant application and thus anticipate the claims of the instant application.  Representative independent claims 1, 7, and 13 of the instant application therefore are not patentably distinct from the patent claims and as such are unpatentable over obvious-type double patenting.  An application claim is not patentably distinct from a patent claim if the application claim is anticipated by the patent claim.

Claim Rejections - 35 USC § 251
Claims 1-21 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that Applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment to the claims, Applicant seeks to broaden original independent patent claims 1, 7, and 13 in this reissue at least by deleting/omitting the substantially similar patent claim language that requires “while the second image is located at the first location, detecting that an indicator is positioned at a first point over the second image, wherein movement of the indicator is controlled by a user; in response to detecting that the indicator is positioned at the first point, enlarging a portion of the second image corresponding to the first point, wherein the portion of the second image that is enlarged is presented in a third scale that is larger than the first scale; and after enlarging the portion of the second image, relocating web page elements to accommodate the portion of the second image, wherein relocating the web page elements comprises animating the web page elements to smoothly move from an original position and size to a new position and new size” (emphasis added to highlight the deleted/omitted claim language).

(Step 2: MPEP 1412.02(II)(B))  The record of the prior 12/240,761 application prosecution history indicates that in a Response filed on 05/04/2015 by Applicant, original independent patent claims 1, 7, and 13 (previously independent claims 1, 22, and 30, respectively) were amended/added to include the substantially similar limitations of “while the second image is located at the first location, detecting that an indicator is positioned at a first point over the second image, wherein movement of the indicator is controlled by a user” and “in response to detecting that the indicator is positioned at the first point, enlarging a portion of the second image corresponding to the first point, wherein the portion of the second image that is enlarged is presented in a third scale that is larger than the first scale” in order to overcome an applied prior art rejection (i.e., Barbanson in view of Latin-Stoermer, Anthony, and Farrell).  Similarly, in said Response, Applicant also presented arguments (see: Remarks filed 05/04/2015, pp. 10-14) directed to the substantially similar limitations in order to overcome the applied prior art rejection.
Subsequent to the Response, the application prosecution history also indicates that said substantially similar limitations were further narrowed via an Examiner’s Amendment to include the limitation “after enlarging the portion of the second image, relocate web page elements to accommodate the portion of the second image, wherein relocating the web page elements comprises animating the web page elements to smoothly move from an original position and size to a new position and new size” in order to overcome the applied prior art rejection (i.e., Barbanson in view of Latin-Stoermer, Anthony, and Farrell).  In light of said Examiner’s Amendment, at least independent claims 1, 7, and 13 were allowed (see: Examiner-Initiated Interview Summary mailed 06/24/2015: “The Examiner proposed an amendment that incorporated claim 8…comprised allowable subject matter…Applicant accepted the Examiner’s Amendment”; Notice of Allowability mailed 06/24/2015, pp. 2-8: “the prior art of record does not explicitly teach after enlarging the portion of the second image…and new size”). 
Subject matter is previously surrendered during the prosecution of the original application by reliance on an amendment to the claims and/or an argument/statement made by Applicant that a limitation(s) of the claim(s) defines over the art.  It is noted that a Patent Owner (Reissue Applicant) is bound by the amendment and/or argument that Applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the amendment and/or argument in allowing the claims.  Therefore, due to Applicant’s Response and explicit authorization of the Examiner’s Amendment, at least the claim limitations of “while the second image is located at the first location, detecting that an indicator is positioned at a first point over the second image, wherein movement of the indicator is controlled by a user; in response to detecting that the indicator is positioned at the first point, enlarging a portion of the second image corresponding to the first point, wherein the portion of the second image that is enlarged is presented in a third scale that is larger than the first scale; and after enlarging the portion of the second image, relocating web page elements to accommodate the portion of the second image, wherein relocating the web page elements comprises animating the web page elements to smoothly move from an original position and size to a new position and new size” are considered surrendered subject matter and some of the broadening of independent claims 1, 7, and 13, as noted above, is clearly in the area of the surrendered subject matter.

(Step 3: MPEP 1412.02(II)(C))  First it must be noted that the reissue claims were not materially narrowed in other respects (i.e., the new limitations are not related to the same characteristic or concept as the surrendered subject matter), so that the claims may not have been enlarged, and hence avoid the recapture rule.
Second, it is noted that the collective surrendered subject matter has not been entirely eliminated from claims 1, 7, and 13 in the instant reissue application (e.g., the equivalent limitations “while the second image [is located at the first location] is displayed in the primary display area, detecting that an indicator is positioned…over the second image, wherein movement of the indicator is controlled by a user” and “enlarging…the second image…to be presented in a third scale that is larger than the first scale” are still claimed), but rather it has been made less restrictive in the instant reissue application claims (such that the claims are broadened).  Thus, it must be determined what portion of the amendments or argued limitations have been retained, and whether the retained portion materially narrows the original claims to avoid recapture.  If the retained portion of the modified limitation is well-known in the prior art, then impermissible recapture exists.  In the instant case, the retained portion of independent claims 1, 7, and 13 is well-known in the prior art (e.g., see: Notice of Allowability mailed 06/24/2015, pp. 7-8: “The prior art of record broadly discloses a method comprising…while the second image is located at the first location, detecting that an indicator is positioned at a first point over the second image, wherein movement of the indicator is controlled by a user; and in response to detecting that the indicator is positioned at the first point, enlarging a portion of the second image corresponding to the first point, wherein the portion of the second image that is enlarged is presented in a third scale that is larger than the first scale”) and thus impermissible recapture has not been avoided.  
Therefore, broadened independent reissue claims 1, 7, and 13 (as well as dependent claims 2-6, 8-12, and 14-21) attempt impermissible recapture of subject matter surrendered during prosecution of the 12/240,761 application.  To overcome this rejection, all of the surrendered subject matter must be restored in the independent claims.

The Reissue Declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Reissue Declaration appears to be a copy from parent reissue application 15/789,079 (U.S. Patent No. RE49051).  “Where a continuation reissue application is filed with a copy of the reissue oath/declaration from the parent reissue application, and the parent reissue application is not to be abandoned, the reissue oath/declaration should be accepted by the Office of Patent Application Processing (OPAP) without further evaluation, because it is an oath/declaration, albeit improper under 35 U.S.C. 251.  The examiner should, however, reject the claims of the continuation reissue application under 35 U.S.C. 251 as being based on an oath/declaration that does not identify an error being corrected by the continuation reissue application, and should require a new oath/declaration” (see: MPEP 1414(II)(D)(1)). 
In identifying a new and unique error, the Examiner notes that for an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the Reissue Declaration must identify a claim that the application seeks to broaden.  A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.  In identifying the new and unique error, it is sufficient that the Reissue Declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid (see: MPEP 1414(II)(B)). 

Claims 1-21 are rejected as being based upon a defective Reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Claims 1-13 are rejected under 35 U.S.C. 251.  Pursuant to 37 CFR 1.177(b) all of the claims of the patent to be reissued must be presented in each reissue application in some form, i.e., as amended, as unamended or as canceled (see: MPEP 1451(I) & (II)).  The same claim of the patent cannot be presented for examination in more than one of the continuation reissue applications, as a pending claim, in either its original or amended versions.  If a patent claim is presented in one of the continuation reissue applications of a reissue application “family,” as a pending claim, then that patent claim must be presented as a canceled claim in all the other reissue applications of that family.  Once a claim in the patent has been reissued (i.e., patent claims 1-13 were reissued in U.S. Patent No. RE49051), it does not exist in the original patent; thus, it cannot be reissued from the original patent in another reissue application.  If the same claim of the patent, e.g., patent claim 1 is presented for examination in more than one of the reissue applications, in different amended versions, the following rejection should be made in the reissue applications with that patent claim:  A rejection under 35 U.S.C. 251, in that the reissue application is not correcting an error in the original patent, because original claim 1 would be superseded by the reissuance of claim 1 in the other reissue application.  In the instant case, claims 1-13 in the present reissue application are not correcting an error in the original patent, because claims 1-13 would be superseded by the reissuance of claims 1-13 in U.S. Patent No. RE49051.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding dependent claim 12, there does not appear to be written description support for the claim limitation “at least partially overlaying the web page elements in semi-transparent [form] on the first image” (emphasis added) in the disclosure of the Baxley ‘302 patent.  While the disclosure of the Baxley ‘302 patent teaches (see: Baxley ‘302 patent: column 7, lines 29-37) that the “system can further overlay semi-transparent information, such as web page elements, over the second larger scale image,” the disclosure appears to be completely silent on teaching wherein semi-transparent elements can be overlaid over the first image.  Thus for purposes of examination, as noted below, the Examiner is interpreting “the first image” in claim 12 to mean “the second image.”  This interpretation is buttressed by the language of substantially similar dependent claims 6 and 15.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-13, as noted above, the same claim of the patent cannot be presented for examination in more than one of the continuation reissue applications, as a pending claim, in either its original or amended versions (see: MPEP 1451(I) & (II)).  If a patent claim is presented in one of the continuation reissue applications of a reissue application “family,” as a pending claim, then that patent claim must be presented as a canceled claim in all the other reissue applications of that family.  Once a claim in the patent has been reissued (i.e., patent claims 1-13 were reissued in U.S. Patent No. RE49051), it does not exist in the original patent; thus, it cannot be reissued from the original patent in another reissue application.  If the same claim of the patent, e.g., patent claim 1 is presented for examination in more than one of the reissue applications, in different amended versions, the following rejection should be made in the reissue applications with that patent claim:  A rejection under 35 U.S.C. 112, in that claim 1 is indefinite because the invention of claim 1 is not particularly pointed out and distinctly claimed.  Claim 1 presents one coverage in continuation reissue application X and another in the present reissue application.  This is inconsistent.  In the instant case, claims 1-13 in the present reissue application present different coverage than corresponding patent claims 1-13 in U.S. Patent No. RE49051.
Dependent claims 14-21 are rejected at least via their dependency from substantially similar independent claims 1, 7, and 13.
Substantially similar independent claims 1 and 13 recite the limitation “the image presented in the second scale” in the second to last line of each claim.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear from the claims that the image selected in the preceding “selection of an image presented in the thumbnail display area” limitation is necessarily an image presented in the second scale.  The Examiner notes that while it’s most likely the case that any images in the thumbnail display area are presented in a uniform scale (e.g., the second scale), the claims do not specifically require, aside from the initial selection of the second image, that all images displayed in the thumbnail display area are presented in the second scale.
Claim 1 also recites the limitation “the primary display area” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-6, 14-16, and 18-21 are rejected at least via their dependency from substantially similar independent claims 1 and 13.
Claim 2 twice recites the limitation “the portion of the second image.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the portion of the second image.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the web page elements.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 twice recites the limitation “the web page elements.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 twice recites the limitation “the portion of the second image.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the portion of the second image.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the web page elements.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 twice recites the limitation “the web page elements.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 twice recites the limitation “the portion of the second image.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 twice recites the limitation “the web page elements.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations “the enlarged portion” and “the web page elements.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitations “the enlarged portion” and “the web page elements.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitations “the enlarged portion” and “the web page elements.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation “the same item.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitations “the relocating”, “the web page elements”, “the enlarged portion” and “the web page elements.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 is indefinite because it is unclear if the “detecting that the indicator is positioned [at] a first point over the second image” step is meant to further modify the initial “detecting that the indicator is positioned over the second image” step of independent claim 1 or if it is a separate and distinct second “detecting” step over the second image.  For example, after the first step of dependent claim 21 you could have both “enlarging the second image” and “enlarging a portion of the second image.”  Similarly, it is unclear if the second image, which is already enlarged via a user input over the main display area to a third scale that is larger than the first scale in independent claim 1, is being enlarged a second time based on a “user input received over the main display area.”  In general, the process of how and what limitations of independent claim 1 are further being modified by the new language of dependent claim 21 lacks sufficient clarity and thus the scope of dependent claim 21 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 7, 11, 13, and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latin-Stoermer (U.S. Patent No. 7,856,380, published 12/21/2010) in view of Barbanson (U.S. Patent Publication No. 2003/0164861, published 09/04/2003) in further view of Crystal (U.S. Patent Publication No. 2009/0144642, published 06/04/2009).
-In regard to substantially similar independent claims 1 and 13, Latin-Stoermer teaches a method and a non-transitory computer-readable medium (storing processor executable instructions)(Fig. 1) comprising:
displaying a first image in a main display area and a second image in a thumbnail display area on a web page hosted on a web server, wherein the first image is displayed in a first scale and the second image is displayed in a second scale that is smaller than the first scale (column 9, lines 1-23: “selectable thumbnail”; column 11, lines 45-54: “best image…displayed to the customer by using the UI displayed as part of web page 900…the image in the primary image section 802, as well as image area 906 which illustrates…containing a complete set of alternative views of the image”; Fig. 1; Fig. 9: 802 and 906);
receiving a selection of the second image (column 9, lines 1-23: “selectable thumbnail 161, when selected”);
based on the selection, displaying the second image in the main display area by replacing the first image, wherein the second image is presented in the first scale, and the first image is presented in the second scale (column 9, lines 1-23: “selectable thumbnail 161, when selected, exchanges that image in the alternative viewing area with the image in the primary viewing area”).
Latin-Stoermer also teaches wherein the second image being displayed in the main display area can be further user manipulated (column 9, lines 15-20: “customer UI…can contain options…allow the image to be manipulated”).  However, Latin-Stoermer does not specifically teach while the second image is displayed in the main display area, detecting that an indicator is positioned at a first point over the second image, wherein movement of the indicator is controlled by a user; in response to detecting that the indicator is positioned at the first point, enlarging a portion of the second image corresponding to the first point, wherein the portion of the second image that is enlarged is presented in a third scale that is larger than the first scale.
In the related art, Barbanson teaches methods for enlarging user-selectable web page images, wherein while a web page image is displayed, detecting that an indicator is positioned at a first point over the web page image, wherein movement of the indicator is controlled by a user; in response to detecting that the indicator is positioned at the first point, enlarging a portion of the web page image corresponding to the first point, wherein the portion of the web page image that is enlarged is presented in a third scale that is larger than a first scale; and after enlarging the portion of the web page image, relocating web page elements to accommodate the enlarged portion of the web page image, wherein relocating the web page elements comprises moving the web page elements from an original position to a new position (Barbanson: Paragraphs 10-11: “enlarging selectable portions of items of the content displayed in the user interface…web page is initially loaded…none of the content is enlarged until the user takes some action, such as selecting an item or moving the cursor”; Paragraphs 37-38: “the selected item, which is image 304 in this case, has been enlarged from an original size to an enlarged size…according to a predetermined or user selectable factor”; Paragraph 41: “the other items may be repositioned to accommodate the enlarged item”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the further user manipulations of the image in the main display area of Latin-Stoermer to have included the image enlargement and web page element relocation functionality as taught in Barbanson, because Barbanson taught that said functionality provided the well-known benefits of improving the legibility and readability of the enlarged image portion as well as preventing other elements on the web page from being obscured by the enlarged image portion (Barbanson: Paragraphs 10-11: “Improved legibility and readability of the user interface is achieved…provides the advantage of making the item or content more easily viewed by the user”; Paragraph 41: “other items may be repositioned…such that no item is obscured by the enlarged item”).
Latin-Stoermer also teaches the functionality for receiving a further selection of any image presented in the thumbnail display area (column 9, lines 1-23: “selectable thumbnail 161 that, when selected”; column 11, lines 45-54: “using the UI displayed…as well as image area 906 which illustrates the best image set containing a complete set of alternative views of the image in section 802”) and presenting, as noted above, the selection of the image presented in the second scale in the same scale as an image displayed in the main display area (column 9, lines 1-23: “selectable thumbnail 161, when selected, exchanges that image in the alternative viewing area with the image in the primary viewing area”).  However, the modified Latin-Stoermer reference does not specifically teach presenting the selection of the image presented in the second scale in the same scale as the scale of a most recently enlarged image.  In the related art, Crystal teaches a graphical user interface (GUI) for zooming in on content (e.g., image content) wherein when a user selects to view alternative content, the level of zoom or detail is maintained such that the alternative GUI has a zoom level or detail that is the same as or similar to the zoom level or detail of the immediately previous GUI from which the alternative content was selected (Crystal: Paragraph 32: “the displayed output can be textual content, graphical content, images, video, pictorial content, metadata, and other relevant content”; Paragraphs: 48-49: “icons and representations can be displayed…the current magnification or zoom level”; Paragraph 51; Paragraph 79: “In response to receiving a selection…an alternative content can be identified of the additional content directly associated with the selected…and an alternative state of the GUI can be displayed…when transitioning to the alternative content, the level of zoom or detail is maintained such that the alternative GUI has a zoom level that is the same as or similar to the zoom level of the immediately previous GUI from which the link was selected”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the image enlargement process of the modified Latin-Stoermer reference to have included the functionality for preserving the immediately previous level of zoom or detail as taught in Crystal, because Crystal taught that said functionality was easily applied to image content and also provided the well-known benefits of allowing a user to maintain a level of information without having to renegotiate through zoom levels of information and/or details (Crystal: Paragraph 79: “This allows a user to maintain a level of information without having to re-negotiate through zoom levels of information and/or details.  The content zoom provided through the present embodiments can be applied to substantially any organization of content, such as but not limited to…graphical content, photographic content…image content, content associated with products, marketing content, and other such content”).

-In regard to independent claims 7, Latin-Stoermer teaches a system comprising (computer processor and memory containing instructions)(Fig. 1) to:
displaying a first image in a main display area and a second image in a thumbnail display area on a web page hosted on a web server, wherein the first image is displayed in a first scale and the second image is displayed in a second scale that is smaller than the first scale (column 9, lines 1-23: “selectable thumbnail”; column 11, lines 45-54: “best image…displayed to the customer by using the UI displayed as part of web page 900…the image in the primary image section 802, as well as image area 906 which illustrates…containing a complete set of alternative views of the image”; Fig. 1; Fig. 9: 802 and 906);
receiving a selection of the second image (column 9, lines 1-23: “selectable thumbnail 161, when selected”);
based on the selection, displaying the second image in the main display area by replacing the first image, wherein the second image is presented in the first scale, and the first image is presented in the second scale (column 9, lines 1-23: “selectable thumbnail 161, when selected, exchanges that image in the alternative viewing area with the image in the primary viewing area”).
Latin-Stoermer also teaches wherein the second image being displayed in the main display area can be further user manipulated (column 9, lines 15-20: “customer UI…can contain options…allow the image to be manipulated”).  However, Latin-Stoermer does not specifically teach while the second image is displayed in the main display area, detecting that an indicator is positioned at a first point over the second image, wherein movement of the indicator is controlled by a user; in response to detecting that the indicator is positioned at the first point, enlarging a portion of the second image corresponding to the first point, wherein the portion of the second image that is enlarged is presented in a third scale that is larger than the first scale.
In the related art, Barbanson teaches methods for enlarging user-selectable web page images, wherein while a web page image is displayed, detecting that an indicator is positioned at a first point over the web page image, wherein movement of the indicator is controlled by a user; in response to detecting that the indicator is positioned at the first point, enlarging a portion of the web page image corresponding to the first point, wherein the portion of the web page image that is enlarged is presented in a third scale that is larger than a first scale; and after enlarging the portion of the web page image, relocating web page elements to accommodate the enlarged portion of the web page image, wherein relocating the web page elements comprises moving the web page elements from an original position to a new position (Barbanson: Paragraphs 10-11: “enlarging selectable portions of items of the content displayed in the user interface…web page is initially loaded…none of the content is enlarged until the user takes some action, such as selecting an item or moving the cursor”; Paragraphs 37-38: “the selected item, which is image 304 in this case, has been enlarged from an original size to an enlarged size…according to a predetermined or user selectable factor”; Paragraph 41: “the other items may be repositioned to accommodate the enlarged item”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the further user manipulations of the image in the main display area of Latin-Stoermer to have included the image enlargement and web page element relocation functionality as taught in Barbanson, because Barbanson taught that said functionality provided the well-known benefits of improving the legibility and readability of the enlarged image portion as well as preventing other elements on the web page from being obscured by the enlarged image portion (Barbanson: Paragraphs 10-11: “Improved legibility and readability of the user interface is achieved…provides the advantage of making the item or content more easily viewed by the user”; Paragraph 41: “other items may be repositioned…such that no item is obscured by the enlarged item”).
Latin-Stoermer also teaches the functionality for receiving a further selection, after enlarging the second image to the third scale, of any image (e.g., the first image or a third image) presented in the thumbnail display area (column 9, lines 1-23: “selectable thumbnail 161 that, when selected, exchanges that image…with the image in the primary viewing area”; column 11, lines 45-54: “using the UI displayed…as well as image area 906 which illustrates the best image set containing a complete set of alternative views of the image in section 802”) and displaying, as noted above, the selection of the image (i.e., the first or the third image) in the same scale as an image displayed in the main display area (column 9, lines 1-23: “selectable thumbnail 161, when selected, exchanges that image in the alternative viewing area with the image in the primary viewing area”).  However, the modified Latin-Stoermer reference does not specifically teach displaying the selection of the image in the most recently obtained third scale.  In the related art, Crystal teaches a graphical user interface (GUI) for zooming in on content (e.g., image content) wherein when a user selects to view alternative content, the level of zoom or detail is maintained such that the alternative GUI has a zoom level or detail that is the same as or similar to the zoom level or detail of the immediately previous GUI from which the alternative content was selected (Crystal: Paragraph 32: “the displayed output can be textual content, graphical content, images, video, pictorial content, metadata, and other relevant content”; Paragraphs: 48-49: “icons and representations can be displayed…the current magnification or zoom level”; Paragraph 51; Paragraph 79: “In response to receiving a selection…an alternative content can be identified of the additional content directly associated with the selected…and an alternative state of the GUI can be displayed…when transitioning to the alternative content, the level of zoom or detail is maintained such that the alternative GUI has a zoom level that is the same as or similar to the zoom level of the immediately previous GUI from which the link was selected”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the image enlargement process of the modified Latin-Stoermer reference to have included the functionality for preserving the immediately previous level of zoom or detail as taught in Crystal, because Crystal taught that said functionality was easily applied to image content and also provided the well-known benefits of allowing a user to maintain a level of information without having to renegotiate through zoom levels of information and/or details (Crystal: Paragraph 79: “This allows a user to maintain a level of information without having to re-negotiate through zoom levels of information and/or details.  The content zoom provided through the present embodiments can be applied to substantially any organization of content, such as but not limited to…graphical content, photographic content…image content, content associated with products, marketing content, and other such content”).

-In regard to substantially similar dependent claims 5 and 11, Barbanson teaches further comprising removing the web page elements to accommodate the second image (Barbanson: Paragraph 38: “Enlarging the image 304 may result in other content being…covered”).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine said additional functionality of Barbanson with Latin-Stoermer for the same well-known rationale as discussed above with regard to independent claims 1 and 7.

-In regard to substantially similar dependent claims 16-18, Barbanson teaches further comprising displaying the enlarged portion in an overlay at least partially overlaying the web page elements (Barbanson: Paragraph 38: “Other content included…in the web page…is usually not displaced or effected by the enlarged item…In this example, the image 308 and the image 306 are only partially viewable when the selected image 304 is enlarged”; Fig. 3B: 304, 306, and 308).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine said additional functionality of Barbanson with Latin-Stoermer for the same well-known rationale as discussed above with regard to independent claims 1, 7, and 13. 

-In regard to dependent claim 19, Latin-Stoermer teaches displaying alternative thumbnail images for the same item on the web page in the thumbnail display area, wherein the second image comprises one of the alternative thumbnail images (column 2, lines 9-15: “collect multiple images for any given item...select a desired image (or set of images)...that best depicts that item...to be displayed”; column 4, lines 60-62: “may contain alternate viewing areas 136, which are areas containing images different from the image in the primary view area”; column 9, lines 5-7: “selectable thumbnail...image in the alternative viewing area”; column 11, lines 45-54: “displayed as part of web page...image area 906 which illustrates the best image set containing a complete set of alternate views of the image in section 802”; Fig. 2: 136; Fig. 9: 906).

-In regard to dependent claim 20, the modified Latin-Stoermer reference further teaches wherein the shapes and sizes of the various components of its web page user interface could be changed as needed (column 4, lines 62-64; Fig. 2: 130).  However, similar to independent claim 1, Latin-Stoermer does not specifically teach wherein relocating the web page elements to accommodate the enlarged portion of the second image further includes relocating the web page elements to accommodate the thumbnail display area.
In the related art, Barbanson teaches methods for enlarging user-selectable web page images/content, and after enlarging a portion of the web page image/content, relocating other web page elements to accommodate the enlarged portion of the web page image/content (Barbanson: Paragraphs 10-11: “enlarging selectable portions of items of the content displayed in the user interface...web page is initially loaded”; Paragraphs 37-38: “the selected item, which is image 304 in this case, has been enlarged from an original size to an enlarged size”; Paragraph 41: “the other items may be repositioned to accommodate the enlarged item”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the changeable web page elements/thumbnail display area of the user interface of Latin-Stoermer to have included the web page element relocation functionality as taught in Barbanson, because Barbanson taught that said functionality provided the well-known benefit of preventing any elements on the web page from being obscured (Barbanson: Paragraph 11: “provides the advantage of making the item or content more easily viewed by the user”; Paragraph 41: “other items may be repositioned...such that no item is obscured by the enlarged item’).

-In regard to dependent claim 21, Barbanson further teaches in response to detecting that the indicator is positioned at a first point over the second image, enlarging a portion of the second image corresponding to the first point; receiving a user input received over the main display area, and in response to the received user input presenting the second image in an enlarged display area (Barbanson: Paragraphs 10-11: “enlarging selectable portions of items of the content displayed in the user interface…web page is initially loaded…none of the content is enlarged until the user takes some action, such as selecting an item or moving the cursor”; Paragraphs 37-38: “the selected item, which is image 304 in this case, has been enlarged from an original size to an enlarged size…according to a predetermined or user selectable factor”; Paragraph 41: “the other items may be repositioned to accommodate the enlarged item”; Figs. 3A-3B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine said additional functionality of Barbanson with Latin-Stoermer for the same well-known rationale as discussed above with regard to independent claim 1.

Claims 2, 4, 8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latin-Stoermer (U.S. Patent No. 7,856,380, published 12/21/2010) in view of Barbanson (U.S. Patent Publication No. 2003/0164861, published 09/04/2003) in view of Crystal (U.S. Patent Publication No. 2009/0144642, published 06/04/2009) in further view of Rodgers et al (U.S. Patent No. 6,133,914, published 10/17/2000).
-In regard to substantially similar dependent claims 2 and 8, the modified Latin-Stoermer reference does not specifically teach wherein enlarging the portion of the second image is performed by smoothly expanding the portion of the second image to the third scale.  In the related art, Rodgers teaches wherein enlarging a portion of an image is performed by smoothly expanding the portion of the image to a different scale (Rodgers: column 1, lines 7-10: “new computer interface which interacts dynamically to control size and arrangement of both information and control objects”; column 4, lines 12-20: “user selection is detected among the displayed on-screen objects...are animated on the display screen, until finally the on-screen objects in their final size and position states are displayed”; column 6, lines 1-24 & 53-61: “images”; column 8, line 52-column 9, line 1: “it is animated in stages from its initial size and position to its final size and position...similar intermediate animation step for all objects displayed on the screen...intended to provide a smooth yet quick animation between the object’s initial and final position”; Figs. 2-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the image enlargement process of the modified Latin-Stoermer reference to have included the smooth expansion functionality as taught in Rodgers, because Rodgers taught that said functionality provided the notoriously well-known benefits of allowing easier user access and manipulation of displayed information while at the same time keeping users informed about where the animated objects are going so that the user does not get lost (Rodgers: column 3, lines 32-54: “allows easier user access and manipulation...locating controls and information is more easily achieved...in a manner most useful to the user”; column 4, line 55-column 5, line 10: “intermediate location steps are animated, so the user can always remain ‘oriented’ in the data space, and can locate things quickly...selected object increases in size so that further detail can be accessed”; column 8, lines 60-67: “keep the user informed...the user does not get lost”).

-In regard to substantially similar dependent claims 4 and 10, Latin-Stoermer teaches further comprising:
displaying alternative thumbnail images on the web page in the thumbnail display area, wherein the second image comprises one of the alternative thumbnail images (column 9, lines 1-14: “may be a selectable thumbnail 161 that, when selected, exchanges that image in the alternate viewing area with the image in the primary viewing area”; column 11, lines 45-54: “image area 906 which illustrates the best image set containing a complete set of alternative views of the image”; Figs. 5 and 9);
receiving a designation of a selected thumbnail image, the selected thumbnail image being the second image (column 9, lines 1-14: “may be a selectable thumbnail 161 that, when selected”); and
exchanging the selected thumbnail image with the first image by transitioning the first image to the thumbnail display area and the selected thumbnail image to the main display area (column 9, lines 1-14: “may be a selectable thumbnail 161 that, when selected, exchanges that image in the alternate viewing area with the image in the primary viewing area”).
The modified Latin-Stoermer reference does not specifically teach smoothly enlarging the selected thumbnail image and smoothly reducing the first image as well as presenting an animated movement of information associated with at least one of the selected thumbnail image and the first image.  In the related art, Rodgers teaches functionality for smoothly enlarging a selected first image from a first size to an end size while smoothly transitioning said first image to a new location along a path via animation as well as functionality for smoothly reducing a second image from a first size to an end size while smoothly transitioning said second image to a new location along a path via animation (Rodgers: column 1, lines 7-10: “new computer interface which interacts dynamically to control size and arrangement of both information and control objects”; column 4, lines 12-20 & 46-52: “user selection is detected among the displayed on-screen objects, where each on-screen object has initial size and position states.  Intermediate and final size and position states for each on-screen object are prepared according to the data structures...animated on the display screen, until finally the on-screen objects in their final size and position states are displayed...animating device determines intermediate size and position state information for on-screen objects as they are moved”; column 6, lines 1-24 & 53-61: “images”; column 8, line 1-column 9, line 1: “shows two on-screen objects...Time 1.0...at Time 2.0...Business 42...at their maximum size...Times 1.0-2.0 for the Government object 40 only...it is animated in stages from its initial size and position to its final size and position...similar intermediate animation step for all objects displayed on the screen...intended to provide a smooth yet quick animation between the object’s initial and final position”; Figs. 2-5: 40, 42, 62, 64, and 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the modified Latin-Stoermer reference’s exchange between the selected thumbnail image’s scale and location with the first image’s scale and location to have included the smooth path based animation expansion/reduction functionality as taught in Rodgers, because Rodgers taught that said functionality provided the notoriously well-known benefits of allowing easier user access and manipulation of displayed information while at the same time keeping the user informed about where the animated objects are going so that the user does not get lost (Rodgers: column 3, lines 32-62: “allows easier user access and manipulation...locating controls and information is more easily achieved...in a manner most useful to the user”; column 4, line 52- column 5, line 10: “intermediate location steps are animated, so the user can always remain ‘oriented’ in the data space, and can locate things quickly”; column 6, lines 1-24; column 8, lines 60-67: “animation is intended to keep the user informed about where the animated objects are going, so that the user does not get lost”).

Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latin-Stoermer (U.S. Patent No. 7,856,380, published 12/21/2010) in view of Barbanson (U.S. Patent Publication No. 2003/0164861, published 09/04/2003) in view of Crystal (U.S. Patent Publication No. 2009/0144642, published 06/04/2009) in view of Rodgers et al (U.S. Patent No. 6,133,914, published 10/17/2000) in further view of Muraveynyk (U.S. Patent Publication No. 2009/0295830, published 12/03/2009).
-In regard to substantially similar dependent claims 3 and 9, the modified Latin-Stoermer reference does not specifically teach wherein the portion of the second image that is enlarged to be presented in a third scale is presented at a first resolution level that is higher than the resolution level of the second image that is presented at the first scale.  In the related art, Muraveynyk teaches a method of displaying images on a display screen which includes presenting an overall image according to a first magnification level and a selected region in accordance with a second magnification level (Muraveynyk: Abstract: “according to a first magnification level...a second magnification level...activated by a user input”; Paragraph 9: “displaying an image at multiple magnification levels...the second magnification level being at a higher magnification level than the first”; Paragraphs 23-24; Paragraph 32: “magnified region should preferably be generated from data that is at a higher resolution than the unmagnified data”; Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the enlarged portion of the modified Latin-Stoermer reference to have been presented at a higher resolution level as taught by the functionality of Muraveynyk, because Muraveynyk taught that said functionality provided the well-known benefit of providing a user with an efficient and improved method of inspecting images on display screen (Muraveynyk: Paragraph 7: “provide the end user with an efficient and improved method of inspecting a photograph or image”; Paragraph 21: “presents zooming of selected regions of an image without losing one’s position in the image currently being displayed”).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latin-Stoermer (U.S. Patent No. 7,856,380, published 12/21/2010) in view of Barbanson (U.S. Patent Publication No. 2003/0164861, published 09/04/2003) in view of Crystal (U.S. Patent Publication No. 2009/0144642, published 06/04/2009) in further view of Muraveynyk (U.S. Patent Publication No. 2009/0295830, published 12/03/2009).
-In regard to dependent claim 14, the modified Latin-Stoermer reference does not specifically teach wherein the portion of the second image that is enlarged to be presented in a third scale is presented at a first resolution level that is higher than the resolution level of the second image that is presented at the first scale.  In the related art, Muraveynyk teaches a method of displaying images on a display screen which includes presenting an overall image according to a first magnification level and a selected region in accordance with a second magnification level (Muraveynyk: Abstract: “according to a first magnification level...a second magnification level...activated by a user input”; Paragraph 9: “displaying an image at multiple magnification levels...the second magnification level being at a higher magnification level than the first”; Paragraphs 23-24; Paragraph 32: “magnified region should preferably be generated from data that is at a higher resolution than the unmagnified data”; Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the enlarged portion of the modified Latin-Stoermer reference to have been presented at a higher resolution level as taught by the functionality of Muraveynyk, because Muraveynyk taught that said functionality provided the well-known benefit of providing a user with an efficient and improved method of inspecting images on display screen (Muraveynyk: Paragraph 7: “provide the end user with an efficient and improved method of inspecting a photograph or image”; Paragraph 21: “presents zooming of selected regions of an image without losing one’s position in the image currently being displayed”).

Claims 6, 12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latin-Stoermer (U.S. Patent No. 7,856,380, published 12/21/2010) in view of Barbanson (U.S. Patent Publication No. 2003/0164861, published 09/04/2003) in view of Crystal (U.S. Patent Publication No. 2009/0144642, published 06/04/2009) in further view of Frank (U.S. Patent No. 5,651,107, published 07/22/1997).
-In regard to substantially similar dependent claims 6, 12, and 15, the modified Latin-Stoermer reference does not specifically teach converting the web page elements to semi-transparent form and at least partially overlaying the web page elements in semi-transparent form on the second image.  In the related art, Frank teaches converting display elements (e.g., images, windows, text, icons, etc.) to semi-transparent form and at least partially overlaying the display elements on a second image (Frank: column 2, lines 46-63: “by setting the α values appropriately, transparency may be accomplished…several images appear transparently on top of one another”; column 6, lines 55-56: “multiple images can be merged, and appear transparently on top of one another”; column 7 lines 45-63: “an automatic routine within the program…for the desired level of transparency”; Figs. 5 and 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the web page elements of the modified Latin-Stoermer reference to have been converted to semi-transparent form and overlaid as taught by the functionality in Frank, because Frank taught that said functionality provided the well-known benefit of increasing the amount of useful information presented to a user by allowing a user to “see through” certain objects to view underlying data that would normally be obscured (Frank: column 2, lines 17-24 & 46-63: “increase the amount of information presented…that would normally be obscured…data associated with underlying windows may be rendered visible to the user”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                     
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992